                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 1 of 24 Page ID #:719


                                   1   THEODORE E. BACON (CA Bar No. 115395)
                                       tbacon@AlvaradoSmith.com
                                   2   JACOB M. CLARK (CA Bar No. 266630)
                                       jclark@AlvaradoSmith.com
                                   3   ALVARADOSMITH
                                       A Professional Corporation
                                   4   1 MacArthur Place, Suite 200
                                       Santa Ana, California 92707
                                   5   Tel: (714) 852-6800
                                       Fax: (714) 852-6899
                                   6
                                       Attorneys for Defendants
                                   7   JAVIER NAVARRO and JEFFREY KLEIN
                                   8                                       UNITED STATES DISTRICT COURT
                                   9                                  CENTRAL DISTRICT OF CALIFORNIA
                                  10

                                  11   BAKEMARK USA, LLC,                                     CASE NO.: 2:21-cv-02499-JAK-AGR
                                  12                          Plaintiff,                      DISTRICT JUDGE:
A P ROFESS IONAL C ORPORATI ON




                                                                                                 HON. JOHN A. KRONSTADT
                                       v.
     A LVARADO S MITH




                                  13
                                                                                              MAGISTRATE JUDGE:
         S ANT A A NA




                                  14   JAVIER NAVARRO, an individual,                           HON. ALICIA G. ROSENBERG
                                       JEFFREY KLEIN, an individual, ROY
                                  15   BAHNER, an individual, GARY                            DEFENDANTS JAVIER
                                       HARDGROVE, an individual,                              NAVARRO’S AND JEFFREY
                                  16   CAPITOL DISTRIBUTION                                   KLEIN’S ANSWER TO
                                       COMPANY, LLC d/b/a CAPITOL                             PLAINTIFF BAKEMARK USA,
                                  17   FOOD CO., a California limited liability               LLC’S COMPLAINT
                                       company SUNRISE FOOD SERVICE,
                                  18   INC., a California corporation, and
                                       DOES 1 through 50, inclusive.
                                  19
                                                              Defendants.
                                  20                                                          Action Filed:      March 23, 2021
                                  21

                                  22

                                  23             Comes Now, Defendants Javier Navarro (“Navarro”) and Jeffrey Klein
                                  24   (“Klein” and collectively “Defendants”) and answer the Complaint of Plaintiff
                                  25   BakeMark USA, LLC (“Plaintiff” or “BakeMark”) as follows:
                                  26             1.           In response to paragraph 1 of the Complaint, Defendants admit
                                  27   BakeMark is a Bakery Supply Company which manufacturing and distributes in
                                  28   several branches across the U.S. and Canada goods under its brand names but lacks

                                                                                          1
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 2 of 24 Page ID #:720


                                   1   knowledge and information sufficient to form a belief as to the truth of the remaining
                                   2   allegations contained in said paragraph and therefore denies the remaining allegations.
                                   3             2.           In response to paragraphs 2 of the Complaint, Defendants lack
                                   4   knowledge and information sufficient to form a belief as to the truth of the allegations
                                   5   contained in said paragraph and therefore denies each and every allegation therein.
                                   6             3.            In response to paragraphs 3 of the Complaint, Defendants lack
                                   7   knowledge and information sufficient to form a belief as to the truth of the allegations
                                   8   contained in said paragraph and therefore denies each and every allegation therein.
                                   9             4.           In response to paragraph 4 of the Complaint, Defendants admits that that
                                  10   they have been hired by Sunrise Food Service, Inc. (“Sunrise”), which is a competitor
                                  11   of BakeMark. Defendants admit that Roy Bahner had been offered employment with
                                  12   Sunrise, but is not employed by Sunrise at this time. Defendants deny that BakeMark
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13   was “under attack” by Defendants or that Defendants under took actions in “cahoots”
         S ANT A A NA




                                  14   with either Sunrise or the Capital while employed by BakeMark. As to the remaining
                                  15   allegations contained in said paragraph, Defendants lack knowledge and information
                                  16   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                  17   denies each and every remaining allegation therein.
                                  18             5.           In response to paragraph 5 of the Complaint, Defendants deny the
                                  19   allegations.
                                  20             6.           In response to paragraph 6 of the Complaint, Defendants deny the
                                  21   allegations.
                                  22                                               THE PARTIES
                                  23             7.           In response to paragraph 7 of the Complaint, Defendants admit the
                                  24   allegation.
                                  25             8.           In response to paragraph 8 of the Complaint, Defendants admit the
                                  26   allegation.
                                  27             9.           In response to paragraph 9 of the Complaint, Defendants admit the
                                  28   allegation.

                                                                                           2
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 3 of 24 Page ID #:721


                                   1             10.          In response to paragraph 10 of the Complaint, Defendants admit that Roy
                                   2   Bahner (“Bahner”) is an individual, but lack knowledge and information sufficient to
                                   3   form a belief as to the truth of the remaining allegations contained in said paragraph
                                   4   and therefore denies each and every remaining allegation therein.
                                   5             11.          In response to paragraph 11 of the Complaint, Defendants admit that
                                   6   Gary Hardgrove (“Hardgrove”) is an individual, but lack knowledge and information
                                   7   sufficient to form a belief as to the truth of the remaining allegations contained in said
                                   8   paragraph and therefore denies each and every remaining allegation therein.
                                   9             12.          In response to Paragraph 12 of the Complaint, Defendants admit the
                                  10   allegations.
                                  11             13.          In response to Paragraph 13 of the Complaint, Defendant admits the
                                  12   allegation.
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13             14.          In response to paragraph 14 of the Complaint, Defendants lack
         S ANT A A NA




                                  14   knowledge and information sufficient to form a belief as to the truth of the allegations
                                  15   contained in said paragraph and therefore denies each and every allegation therein.
                                  16             15.          In response to paragraph 15 of the Complaint, Defendants lack
                                  17   knowledge and information sufficient to form a belief as to the truth of the allegations
                                  18   contained in said paragraph and therefore denies each and every allegation therein.
                                  19                                       JURISDICTION AND VENUE
                                  20             16.          In response to paragraph 16 of the Complaint, Defendants admit the
                                  21   allegations.
                                  22             17.          In response to paragraph 17 of the Complaint, Defendants admit the
                                  23   allegations.
                                  24             18.          In response to paragraph 18 of the Complaint, Defendants admit the
                                  25   allegations.
                                  26             19.          In response to paragraph 19 of the Complaint, Defendants admit the
                                  27   allegations.
                                  28

                                                                                           3
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 4 of 24 Page ID #:722


                                   1                                        FACTUAL BACKGROUND
                                   2             20.          In response to paragraph 20 of the Complaint, Defendants admit that
                                   3   BakeMark is a bakery supplier in the nation but lacks knowledge and information
                                   4   sufficient to form a belief as to the truth of the remaining allegations contained in said
                                   5   paragraph and therefore denies each and every remaining allegation therein.
                                   6             21.          In response to paragraph 21 of the Complaint, Defendants admit
                                   7   BakeMark is a Bakery Supply Company in the highly competitive business of
                                   8   manufacturing and distributing baking under its brand names but lacks knowledge and
                                   9   information sufficient to form a belief as to the truth of the remaining allegations
                                  10   contained in said paragraph and therefore denies the remaining allegations.
                                  11             22.          In response to paragraph 22 of the Complaint, Defendants admit
                                  12   BakeMark has recipes, product listings, customer lists, and pricing, but lack
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13   knowledge and information sufficient to form a belief as to the truth of the remaining
         S ANT A A NA




                                  14   allegations contained in said paragraph and therefore denies the remaining allegations.
                                  15             23.          In response to paragraph 23 of the Complaint, Defendants admit
                                  16   BakeMark has recipes, icing products and donut mixes, including raise, cake,
                                  17   blueberry, chocolate, red velvet, French cruller, buttermilk, old fashioned and vegan,
                                  18   but lacks knowledge and information sufficient to form a belief as to the truth of the
                                  19   remaining allegations contained in said paragraph and therefore denies the remaining
                                  20   allegations.
                                  21             24.          In response to paragraph 24 of the Complaint, Defendants admit
                                  22   BakeMark has recipes but lacks knowledge and information sufficient to form a belief
                                  23   as to the truth of the remaining allegations contained in said paragraph and therefore
                                  24   denies the remaining allegations.
                                  25             25.          In response to paragraph 25 of the Complaint, Defendants admit that they
                                  26   had to sign an “Employee Non-Solicitation, Inventions, & Confidentiality Agreement”
                                  27   in connection with their employment with BakeMark, wherein the agreement which
                                  28   speaks itself, but lacks knowledge and information sufficient to form a belief as to the

                                                                                           4
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 5 of 24 Page ID #:723


                                   1   truth of the remaining allegations contained in said paragraph and therefore denies the
                                   2   remaining allegations.
                                   3             26.          In response to paragraph 26 of the Complaint, Defendants admit
                                   4   allegations.
                                   5             27.          In response to paragraph 27 of the Complaint, Defendants admit
                                   6   allegations.
                                   7             28.          In response to paragraph 28 of the Complaint, Defendants admits that
                                   8   Klein, Navarro and Bahner were each employed at BakeMark with the respective
                                   9   positions of Director of Sales, District Sales Manager and District Sales Manager.
                                  10   Defendants admit that Klein, Navarro and Bahner all worked for BakeMark for at
                                  11   least four years or more. As to the remaining allegations contained in said paragraph,
                                  12   Defendants lack knowledge and information sufficient to form a belief as to the truth
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13   of these remaining allegations and therefore denies each and every remaining
         S ANT A A NA




                                  14   allegation therein.
                                  15             29.          In response to paragraph 29 of the Complaint, Klein admits he was a
                                  16   sales director hired in 2016 allegations and that he managed sales employees in
                                  17   Hawaii and other U.S. States, worked to develop business plans, recommended
                                  18   changes to fulfill objectives, executed sales plans and was provided pricing
                                  19   information which was set by other Bakemark employees, was involved in hiring and
                                  20   firing sales force and determining staff requirements and evaluating performance and
                                  21   goal measuring, but denies the remaining allegations. Navarro admits that Klein was
                                  22   employed by BakeMark as the Director of Sales for BakeMark, but lacks knowledge
                                  23   and information sufficient to form a belief as to the truth of the allegations contained
                                  24   in said paragraph and therefore denies the allegations.
                                  25             30.          In response to paragraph 30 of the Complaint, Navarro admits Klein
                                  26   admits he was a sales director hired in 2016 allegations and that he managed sales
                                  27   employees in Hawaii and other U.S. States, worked to develop business plans,
                                  28   recommended changes to fulfill objectives, executed sales plans and was provided

                                                                                           5
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 6 of 24 Page ID #:724


                                   1   pricing information which was set by other Bakemark employees, was involved in
                                   2   hiring and firing sales force and determining staff requirements and evaluating
                                   3   performance and goal measuring, but denies the remaining allegations. Klein admits
                                   4   that Navarro was employed by BakeMark as a District Sales Manager, but lacks
                                   5   knowledge and information sufficient to form a belief as to the truth of the allegations
                                   6   contained in said paragraph and therefore denies the allegations.
                                   7             31.          In response to paragraph 31 of the Complaint, Defendants admit that
                                   8   Bahner was employed by BakeMark as a District Sales Manager, but lacks knowledge
                                   9   and information sufficient to form a belief as to the truth of the allegations contained
                                  10   in said paragraph and therefore denies the allegations.
                                  11             32.          In response to paragraph 32 of the Complaint, Defendants lack
                                  12   knowledge and information sufficient to form a belief as to the truth of the allegations
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13   contained in said paragraph and therefore denies said allegations.
         S ANT A A NA




                                  14             33.          In response to paragraph 33 of the Complaint, Defendants admit that
                                  15   during their employment with BakeMark they obtained knowledge regarding
                                  16   BakeMark’s business of manufacturing and marketing BakeMark’s bakery supply
                                  17   goods, but lack knowledge and information sufficient to form a belief as to the truth of
                                  18   the allegations contained in said paragraph and therefore denies said allegations.
                                  19             34.          In response to paragraph 34 of the Complaint, Defendants admit that they
                                  20   signed the “Employee Non-Solicitation, Inventions, & Confidentiality Agreement” in
                                  21   connection with their employment with BakeMark. Navarro admits that “Exhibit A”
                                  22   to the Complaint is a copy of the “Employee Non-Solicitation, Inventions, &
                                  23   Confidentiality Agreement” he executed in February 2021. Klein admits that “Exhibit
                                  24   B” to the Complaint is a copy of the “Employee Non-Solicitation, Inventions, &
                                  25   Confidentiality Agreement” he executed in February 2021. As to the remaining
                                  26   allegations contained in said paragraph, Defendants lack knowledge and information
                                  27   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                  28   denies each and every remaining allegation therein.

                                                                                           6
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 7 of 24 Page ID #:725


                                   1             35.          In response to paragraph 35 of the Complaint, Defendants admit that the
                                   2   quoted language found in the paragraph is found on page 1 of the “Employee Non-
                                   3   Solicitation, Inventions, & Confidentiality Agreement.” As to the remaining
                                   4   allegations contained in said paragraph, Defendants lack knowledge and information
                                   5   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                   6   denies each and every remaining allegation therein.
                                   7             36.          In response to paragraph 36 of the Complaint, Defendants admit that the
                                   8   quoted language found in the paragraph is included in Provision 4 of the “Employee
                                   9   Non-Solicitation, Inventions, & Confidentiality Agreement.” As to the remaining
                                  10   allegations contained in said paragraph, Defendants lack knowledge and information
                                  11   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                  12   denies each and every remaining allegation therein.
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13             37.          In response to paragraph 37 of the Complaint, Defendants admit that the
         S ANT A A NA




                                  14   quoted language found in the paragraph is included in Provision 6 of the “Employee
                                  15   Non-Solicitation, Inventions, & Confidentiality Agreement.” As to the remaining
                                  16   allegations contained in said paragraph, Defendants lack knowledge and information
                                  17   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                  18   denies each and every remaining allegation therein.
                                  19             38.          In response to paragraph 38 of the Complaint, Defendants admit that the
                                  20   quoted language found in the paragraph is included in Provision 7 of the “Employee
                                  21   Non-Solicitation, Inventions, & Confidentiality Agreement.” As to the remaining
                                  22   allegations contained in said paragraph, Defendants lack knowledge and information
                                  23   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                  24   denies each and every remaining allegation therein.
                                  25             39.          In response to paragraph 39 of the Complaint, Defendants admit that the
                                  26   quoted language found in the paragraph is included in Provision 11 of the “Employee
                                  27   Non-Solicitation, Inventions, & Confidentiality Agreement.” As to the remaining
                                  28   allegations contained in said paragraph, Defendants lack knowledge and information

                                                                                           7
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 8 of 24 Page ID #:726


                                   1   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                   2   denies each and every remaining allegation therein.
                                   3             40.          In response to paragraph 40 of the Complaint, Defendants admits that
                                   4   Klein, Navarro and Bahner were each employed at BakeMark with the respective
                                   5   positions of Director of Sales, District Sales Manager and District Sales Manager.
                                   6   Defendants admit that Klein, Navarro and Bahner all worker for BakeMark for at least
                                   7   four years or more. As to the remaining allegations contained in said paragraph,
                                   8   Defendants lack knowledge and information sufficient to form a belief as to the truth
                                   9   of these remaining allegations and therefore denies each and every remaining
                                  10   allegation therein.
                                  11             41.          In response to paragraph 41 of the Complaint, Defendants deny the
                                  12   allegations.
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13             42.          In response to paragraph 42 of the Complaint, Defendants deny the
         S ANT A A NA




                                  14   allegations.
                                  15             43.          In response to paragraph 43 of the Complaint, Defendants deny the
                                  16   allegations.
                                  17             44.          In response to paragraph 44 of the Complaint, Defendants admits that
                                  18   Navarro, Klein and Bahner were all employed in the sales division of BakeMark
                                  19   wherein part of the duties included to increase sales for BakeMark. Defendants deny
                                  20   all remaining allegations in this paragraph.
                                  21             45.          In response to paragraph 45 of the Complaint, Defendants deny the
                                  22   allegations.
                                  23             46.          In response to paragraph 46 of the Complaint, Defendants deny the
                                  24   allegations.
                                  25             47.          In response to paragraph 47 of the Complaint, Defendants admit they
                                  26   were tasked with hiring more salespersons but deny the remaining allegations.
                                  27             48.          In response to paragraph 48 of the Complaint, Defendant lacks
                                  28   knowledge and information sufficient to form a belief as to the truth of the remaining

                                                                                           8
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 9 of 24 Page ID #:727


                                   1   allegations contained in said paragraph and therefore denies the remaining allegations.
                                   2             49.          In response to paragraph 49 of the Complaint, Defendants deny the
                                   3   allegations.
                                   4             50.          In response to paragraph 50 of the Complaint, Defendants deny the
                                   5   allegations.
                                   6             51.          In response to paragraph 51 of the Complaint, Defendants admit that
                                   7   Klein and Navarro have emails BakeMark’s document from their work emails to their
                                   8   personal email for sole purpose of carrying out their job duties while employed by
                                   9   BakeMark. As to the remaining allegations contained in said paragraph, Defendants
                                  10   lack knowledge and information sufficient to form a belief as to the truth of these
                                  11   remaining allegations and therefore denies each and every remaining allegation
                                  12   therein.
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13             52.          In response to paragraph 52 of the Complaint, Defendants deny the
         S ANT A A NA




                                  14   allegations.
                                  15             53.          In response to paragraph 53 of the Complaint, Defendants deny the
                                  16   allegations.
                                  17             54.          In response to paragraph 54 of the Complaint, Defendants deny that
                                  18   either Navarro or Klein provided any of BakeMark’s recipe to Hardgrove. As to the
                                  19   remaining allegations contained in said paragraph, Defendants lack knowledge and
                                  20   information sufficient to form a belief as to the truth of these remaining allegations
                                  21   and therefore denies each and every remaining allegation therein.
                                  22             55.          In response to paragraph 55 of the Complaint, Defendants deny the
                                  23   allegations.
                                  24             56.          In response to paragraph 56 of the Complaint, Defendants deny the
                                  25   allegations.
                                  26             57.          In response to paragraph 57 of the Complaint, Defendants deny the
                                  27   allegations.
                                  28             58.          In response to paragraph 58 of the Complaint, Defendants deny the

                                                                                           9
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 10 of 24 Page ID #:728


                                   1   allegations.
                                   2                                                  COUNT I
                                   3           (VIOLATION OF DEFEND TRADE SECRETS ACT, 18 U.S.C. § 1836
                                   4                                           Against All Defendants)
                                   5             59.          In response to paragraph 59 of the Complaint, Defendants incorporate by
                                   6   reference each of its responses to the reasserted allegations.
                                   7             60.          In response to paragraph 60 of the Complaint, Defendants deny the
                                   8   allegations.
                                   9             61.          In response to paragraph 61 of the Complaint, Defendants deny the
                                  10   allegations.
                                  11             62.          In response to paragraph 62 of the Complaint, Defendants deny the
                                  12   allegations.
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13             63.          In response to paragraph 63 of the Complaint, Defendants deny the
         S ANT A A NA




                                  14   allegations.
                                  15             64.          In response to paragraph 64 of the Complaint, Defendants deny the
                                  16   allegations.
                                  17             65.          In response to paragraph 65 of the Complaint, Defendants deny the
                                  18   allegations.
                                  19             66.          In response to paragraph 66 of the Complaint, Defendants deny the
                                  20   allegations.
                                  21             67.          In response to paragraph 67 of the Complaint, Defendants lack
                                  22   knowledge and information sufficient to form a belief as to the truth of the allegations
                                  23   contained in said paragraph and therefore denies each and every allegation therein.
                                  24             68.          In response to paragraph 68 of the Complaint, Defendants deny the
                                  25   allegations that pertain to any alleged conduct of Defendants. As to the remaining
                                  26   allegations contained in said paragraph, Defendants lack knowledge and information
                                  27   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                  28   denies each and every remaining allegation therein.

                                                                                          10
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 11 of 24 Page ID #:729


                                   1             69.          In response to paragraph 69 of the Complaint, Defendants deny the
                                   2   allegations.
                                   3             70.          In response to paragraph 70 of the Complaint, Defendants deny the
                                   4   allegations.
                                   5             71.          In response to paragraph 71 of the Complaint, Defendants deny the
                                   6   allegations.
                                   7             72.          In response to paragraph 72 of the Complaint, Defendants deny the
                                   8   allegations.
                                   9             73.          In response to paragraph 73 of the Complaint, Defendants deny the
                                  10   allegations.
                                  11                                                  COUNT II
                                  12                          (Breach of Contract against Navarro, Klein and Bahner)
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13             74.          In response to paragraph 74 of the Complaint, Defendants incorporate by
         S ANT A A NA




                                  14   reference each of its responses to the reasserted allegations.
                                  15             75.          In response to paragraph 75 of the Complaint, Defendants admit that
                                  16   Navarro and Klein signed the “Employee Non-Solicitation, Inventions, &
                                  17   Confidentiality Agreement” in connection with their employment with BakeMark,
                                  18   copies of which are attached to the Complaint as Exhibits A and B. As to the
                                  19   remaining allegations contained in said paragraph, Defendants lack knowledge and
                                  20   information sufficient to form a belief as to the truth of these remaining allegations
                                  21   and therefore denies each and every remaining allegation therein.
                                  22             76.          In response to paragraph 76 of the Complaint, Defendants lack
                                  23   knowledge and information sufficient to form a belief as to the truth of the allegations
                                  24   contained in said paragraph and therefore denies each and every allegation therein.
                                  25             77.          In response to paragraph 77 of the Complaint, Defendants deny that
                                  26   Defendants breached any terms of the “Employee Non-Solicitation, Inventions, &
                                  27   Confidentiality Agreement.” As to the remaining allegations contained in said
                                  28   paragraph, Defendants lack knowledge and information sufficient to form a belief as

                                                                                          11
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 12 of 24 Page ID #:730


                                   1   to the truth of these remaining allegations and therefore denies each and every
                                   2   remaining allegation therein.
                                   3             78.          In response to paragraph 78 of the Complaint, Defendants lack
                                   4   knowledge and information sufficient to form a belief as to the truth of the allegations
                                   5   contained in said paragraph and therefore denies each and every allegation therein.
                                   6             79.          In response to paragraph 79 of the Complaint, Defendants deny the
                                   7   allegations that pertain to any alleged conduct of Defendants. As to the remaining
                                   8   allegations contained in said paragraph, Defendants lack knowledge and information
                                   9   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                  10   denies each and every remaining allegation therein.
                                  11             80.          In response to paragraph 80 of the Complaint, Defendants deny the
                                  12   allegations that pertain to any alleged conduct of Defendants. As to the remaining
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13   allegations contained in said paragraph, Defendants lack knowledge and information
         S ANT A A NA




                                  14   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                  15   denies each and every remaining allegation therein.
                                  16             81.          In response to paragraph 81 of the Complaint, Defendants deny the
                                  17   allegations that pertain to any alleged conduct of Defendants. As to the remaining
                                  18   allegations contained in said paragraph, Defendants lack knowledge and information
                                  19   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                  20   denies each and every remaining allegation therein.
                                  21             82.          In response to paragraph 82 of the Complaint, Defendants deny the
                                  22   allegations.
                                  23             83.          In response to paragraph 83 of the Complaint, Defendants deny the
                                  24   allegations.
                                  25                                                 COUNT III
                                  26                  (Breach of Duty of Loyalty against Navarro, Klein and Bahner)
                                  27             84.          In response to paragraph 84 of the Complaint, Defendants incorporate by
                                  28   reference each of its responses to the reasserted allegations.

                                                                                          12
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 13 of 24 Page ID #:731


                                   1             85.          In response to paragraph 85 of the Complaint, Defendants lack
                                   2   knowledge and information sufficient to form a belief as to the truth of the allegations
                                   3   contained in said paragraph and therefore denies each and every allegation therein.
                                   4             86.          In response to paragraph 86 of the Complaint, Defendants deny the
                                   5   allegations that pertain to any alleged conduct of Defendants. As to the remaining
                                   6   allegations contained in said paragraph, Defendants lack knowledge and information
                                   7   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                   8   denies each and every remaining allegation therein.
                                   9             87.          In response to paragraph 87 of the Complaint, Defendants deny the
                                  10   allegations.
                                  11             88.          In response to paragraph 88 of the Complaint, Defendants deny the
                                  12   allegations.
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13                                                 COUNT IV
         S ANT A A NA




                                  14                   (Breach of Fiduciary Duty against Navarro, Klein and Bahner)
                                  15             89.          In response to paragraph 89 of the Complaint, Defendants incorporate by
                                  16   reference each of its responses to the reasserted allegations.
                                  17             90.          In response to paragraph 90 of the Complaint, Defendants lack
                                  18   knowledge and information sufficient to form a belief as to the truth of the allegations
                                  19   contained in said paragraph and therefore denies each and every allegation therein.
                                  20             91.          In response to paragraph 91 of the Complaint, Defendants lack
                                  21   knowledge and information sufficient to form a belief as to the truth of the allegations
                                  22   contained in said paragraph and therefore denies each and every allegation therein.
                                  23             92.          In response to paragraph 92 of the Complaint, Defendants deny the
                                  24   allegations that pertain to any alleged conduct of Defendants. As to the remaining
                                  25   allegations contained in said paragraph, Defendants lack knowledge and information
                                  26   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                  27   denies each and every remaining allegation therein.
                                  28             93.          In response to paragraph 93 of the Complaint, Defendants deny the

                                                                                          13
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 14 of 24 Page ID #:732


                                   1   allegations.
                                   2             94.          In response to paragraph 94 of the Complaint, Defendants deny the
                                   3   allegations.
                                   4                                                  COUNT V
                                   5         (Violation of California Business and Professions Code § 17200 Against All
                                   6                                                 Defendants)
                                   7             95.          In response to paragraph 95 of the Complaint, Defendants incorporate by
                                   8   reference each of its responses to the reasserted allegations.
                                   9             96.          In response to paragraph 96 of the Complaint, Defendants deny the
                                  10   allegations.
                                  11             97.          In response to paragraph 97 of the Complaint, Defendants deny the
                                  12   allegations.
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13             98.          In response to paragraph 98 of the Complaint, Defendants deny the
         S ANT A A NA




                                  14   allegations.
                                  15             99.          In response to paragraph 99 of the Complaint, Defendants deny the
                                  16   allegations that pertain to any alleged conduct of Defendants. As to the remaining
                                  17   allegations contained in said paragraph, Defendants lack knowledge and information
                                  18   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                  19   denies each and every remaining allegation therein.
                                  20             100. In response to paragraph 100 of the Complaint, Defendants deny the
                                  21   allegations as to Sunrise, but lacks knowledge and information sufficient to form a
                                  22   belief as to the truth of the allegations contained in said paragraph and therefore
                                  23   denies each and every allegation therein.
                                  24             101. In response to paragraph 101 of the Complaint, Defendants deny the
                                  25   allegations.
                                  26             102. In response to paragraph 102 of the Complaint, Defendants deny the
                                  27   allegations.
                                  28   ///

                                                                                          14
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 15 of 24 Page ID #:733


                                   1                                          COUNT VI
                                   2        (Violation of California Business and Professions Code § 17200 Against All
                                   3                                          Defendants)
                                   4             103. In response to paragraph 103 of the Complaint, Defendants incorporate
                                   5   by reference each of its responses to the reasserted allegations.
                                   6             104. In response to paragraph 104 of the Complaint, Defendants lack
                                   7   knowledge and information sufficient to form a belief as to the truth of the allegations
                                   8   contained in said paragraph and therefore denies each and every allegation therein.
                                   9             105. In response to paragraph 105 of the Complaint, Defendants lack
                                  10   knowledge and information sufficient to form a belief as to the truth of the allegations
                                  11   contained in said paragraph and therefore denies each and every allegation therein.
                                  12             106. In response to paragraph 106 of the Complaint, Defendants lack
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13   knowledge and information sufficient to form a belief as to the truth of the allegations
         S ANT A A NA




                                  14   contained in said paragraph and therefore denies each and every allegation therein.
                                  15             107. In response to paragraph 107 of the Complaint, Defendants lack
                                  16   knowledge and information sufficient to form a belief as to the truth of the allegations
                                  17   contained in said paragraph and therefore denies each and every allegation therein.
                                  18             108. In response to paragraph 108 of the Complaint, Defendants lack
                                  19   knowledge and information sufficient to form a belief as to the truth of the allegations
                                  20   contained in said paragraph and therefore denies each and every allegation therein.
                                  21             109. In response to paragraph 109 of the Complaint, Defendants deny the
                                  22   allegations that pertain to any alleged conduct of Defendants. As to the remaining
                                  23   allegations contained in said paragraph, Defendants lack knowledge and information
                                  24   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                  25   denies each and every remaining allegation therein.
                                  26             110. In response to paragraph 110 of the Complaint, Defendants deny the
                                  27   allegations.
                                  28             111. In response to paragraph 111 of the Complaint, Defendants deny the

                                                                                   15
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 16 of 24 Page ID #:734


                                   1   allegations.
                                   2                                         COUNT VII
                                   3     (Violation of California Penal Code § 502 Against Navarro, Klein and Bahner)
                                   4             112. In response to paragraph 112 of the Complaint, Defendants incorporate
                                   5   by reference each of its responses to the reasserted allegations.
                                   6             113. In response to paragraph 113 of the Complaint, Defendants lack
                                   7   knowledge and information sufficient to form a belief as to the truth of the allegations
                                   8   contained in said paragraph and therefore denies each and every allegation therein.
                                   9             114. In response to paragraph 114 of the Complaint, Defendants deny the
                                  10   allegations that pertain to any alleged conduct of Defendants. As to the remaining
                                  11   allegations contained in said paragraph, Defendants lack knowledge and information
                                  12   sufficient to form a belief as to the truth of these remaining allegations and therefore
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13   denies each and every remaining allegation therein.
         S ANT A A NA




                                  14             115. In response to paragraph 115 of the Complaint, Defendants deny the
                                  15   allegations that pertain to any alleged conduct of Defendants. As to the remaining
                                  16   allegations contained in said paragraph, Defendants lack knowledge and information
                                  17   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                  18   denies each and every remaining allegation therein.
                                  19             116. In response to paragraph 116 of the Complaint, Defendants deny the
                                  20   allegations that pertain to any alleged conduct of Defendants. As to the remaining
                                  21   allegations contained in said paragraph, Defendants lack knowledge and information
                                  22   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                  23   denies each and every remaining allegation therein.
                                  24             117. In response to paragraph 117 of the Complaint, Defendants deny the
                                  25   allegations.
                                  26             118. In response to paragraph 118 of the Complaint, Defendants deny the
                                  27   allegations.
                                  28             119. In response to paragraph 119 of the Complaint, Defendants deny the

                                                                                   16
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 17 of 24 Page ID #:735


                                   1   allegations.
                                   2                                         COUNT VIII
                                   3          (International Interference with Prospective Economic Relations Against
                                   4                                 Navarro, Klein and Bahner)
                                   5             120. In response to paragraph 120 of the Complaint, Defendants incorporate
                                   6   by reference each of its responses to the reasserted allegations
                                   7             121. In response to paragraph 121 of the Complaint, Defendants admit that
                                   8   BakeMark does have customers that have purchased supplies from BakeMark for a
                                   9   period of time that exceeds one year. Klein admits that Polly’s Pies and Hansen have
                                  10   purchased supplies from BakeMark. As to the remaining allegations contained in said
                                  11   paragraph, Defendants lack knowledge and information sufficient to form a belief as
                                  12   to the truth of these remaining allegations and therefore denies each and every
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13   remaining allegation therein.
         S ANT A A NA




                                  14             122. In response to paragraph 122 of the Complaint, Defendants admit that
                                  15   they were aware of the existence of certain BakeMark customers as part of their job
                                  16   duties while employed by BakeMark. As to the remaining allegations contained in
                                  17   said paragraph, Defendants lack knowledge and information sufficient to form a belief
                                  18   as to the truth of these remaining allegations and therefore denies each and every
                                  19   remaining allegation therein.
                                  20             123. In response to paragraph 123 of the Complaint, Defendants deny the
                                  21   allegations that pertain to any alleged conduct of Defendants. As to the remaining
                                  22   allegations contained in said paragraph, Defendants lack knowledge and information
                                  23   sufficient to form a belief as to the truth of these remaining allegations and therefore
                                  24   denies each and every remaining allegation therein.
                                  25             124. In response to paragraph 124 of the Complaint, Defendants deny the
                                  26   allegations that pertain to any alleged conduct of Defendants. As to the remaining
                                  27   allegations contained in said paragraph, Defendants lack knowledge and information
                                  28   sufficient to form a belief as to the truth of these remaining allegations and therefore

                                                                                   17
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 18 of 24 Page ID #:736


                                   1   denies each and every remaining allegation therein.
                                   2             125. In response to paragraph 125 of the Complaint, Defendants deny the
                                   3   allegations.
                                   4             126. In response to paragraph 126 of the Complaint, Defendants deny the
                                   5   allegations.
                                   6             As separate and distinct affirmative defenses to the Complaint on file in this
                                   7   action, Defendants allege as follows:
                                   8                                     FIRST AFFIRMATIVE DEFENSE
                                   9                                      (FAILURE TO STATE A CLAIM)
                                  10            1.            Defendants alleges that the Complaint, and each and every cause of
                                  11   action or purported cause of action contained therein, fails to state a claim for which
                                  12   relief may be granted as to them.
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13                                    SECOND AFFIRMATIVE DEFENSE
         S ANT A A NA




                                  14                                                 (ESTOPPEL)
                                  15            2.            As and for a separate affirmative defense, Plaintiff is estopped from
                                  16   asserting and/or recovering on any claims against Defendants by reason of Plaintiff’s
                                  17   own acts, omissions, and conduct.
                                  18                                     THIRD AFFIRMATIVE DEFENSE
                                  19                                         (FAILURE TO MITIGATE)
                                  20            3.            As and for a separate affirmative defense, Plaintiff is barred from
                                  21   recovering monetary damages from Defendants or any other relief against Defendants
                                  22   to the extent Plaintiff failed to mitigate or reasonably attempt to mitigate its damages
                                  23   as required by law.
                                  24                                    FOURTH AFFIRMATIVE DEFENSE
                                  25                                           (FAIR COMPETITION)
                                  26            4.            As and for a separate affirmative defense, the Complaint, and/or each and
                                  27   every claim contained therein, is barred on the basis that all acts of Defendants were
                                  28   lawful and fair competition.

                                                                                            18
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 19 of 24 Page ID #:737


                                   1                                     FIFTH AFFIRMATIVE DEFENSE
                                   2                                  (NO CONFIDENTIAL INFORMATION)
                                   3            5.            As and for a separate affirmative defense, the Complaint, including each
                                   4   claim contained therein, is barred because there is no information entitled to trade
                                   5   secret protection in that any alleged “confidential information” is not confidential and
                                   6   is well-known and/or is readily ascertainable by proper means in the industry.
                                   7                                     SIXTH AFFIRMATIVE DEFENSE
                                   8                                (NO INDEPENDENT ECONOMIC VALUE)
                                   9            6.            As and for a separate affirmative defense, the Complaint, including each
                                  10   claim contained therein, is barred because any/all alleged trade secret/confidential
                                  11   information described in Plaintiff’s Complaint has no independent economic value.
                                  12                                   SEVENTH AFFIRMATIVE DEFENSE
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13                                      (INDEPENDENT DERIVATION)
         S ANT A A NA




                                  14            7.            As and for a separate affirmative defense, the Complaint, including each
                                  15   claim contained therein, is barred because any/all alleged trade secret/confidential
                                  16   information described in Plaintiff’s Complaint was independently derived by proper
                                  17   means.
                                  18                                    EIGHTH AFFIRMATIVE DEFENSE
                                  19                                       (NO UNLAWFUL CONDUCT)
                                  20            8.            As and for a separate affirmative defense, the Complaint, and/or each and
                                  21   every purported claim contained therein, is barred because any act or practice
                                  22   complained of and alleged to be unlawful is not unlawful.
                                  23                                     NINTH AFFIRMATIVE DEFENSE
                                  24                                               (NO DAMAGES)
                                  25            9.            As and for a separate affirmative defense, the Complaint, including each
                                  26   claim contained therein, is barred because Plaintiff has not suffered, and has not
                                  27   properly pleaded, damages as a result of the conduct alleged in the Complaint.
                                  28   ///

                                                                                           19
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 20 of 24 Page ID #:738


                                   1                                     TENTH AFFIRMATIVE DEFENSE
                                   2                                             (UNCLEAN HANDS)
                                   3          10.             As and for a separate affirmative defense, Defendants allege that, by
                                   4   reason of its own conduct, Plaintiff is barred by the doctrine of unclean hands.
                                   5                                  ELEVENTH AFFIRMATIVE DEFENSE
                                   6                                                  (WAIVER)
                                   7          11.             As and for a separate affirmative defense, Defendants allege that the
                                   8   Complaint, and each and every cause of action or purported cause of action contained
                                   9   therein, are barred by the doctrine of waiver, including, but not limited to, the fact
                                  10   Plaintiff’s alleged trade secrets were not kept secret or safeguarded in a proper
                                  11   manner.
                                  12                                   TWELFTH AFFIRMATIVE DEFENSE
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13                                              (RATIFICATION)
         S ANT A A NA




                                  14          12.             As and for a separate affirmative defense, Defendants allege that the
                                  15   Complaint is barred in whole or in part because Plaintiff ratified whatever actions
                                  16   Defendants took or allegedly failed to take.
                                  17                                THIRTEENTH AFFIRMATIVE DEFENSE
                                  18                                      (JUSTIFICATION/PRIVILEGE)
                                  19          13.             As and for a separate affirmative defense, Defendant alleges that the
                                  20   actions as alleged in the Complaint were at all times reasonable, justified or otherwise
                                  21   privileged.
                                  22                                FOURTEENTH AFFIRMATIVE DEFENSE
                                  23                                           (NO INJURY IN FACT)
                                  24          14.             As and for a separate affirmative defense, Defendants allege that Plaintiff
                                  25   has no standing to sue under Business and Professions Code section 17200 because
                                  26   Plaintiff has suffered no injury in fact.
                                  27   ///
                                  28   ///

                                                                                           20
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 21 of 24 Page ID #:739


                                   1                                  FIFTEENTH AFFIRMATIVE DEFENSE
                                   2                                (IMPROPER RESTRICTIVE COVENANT )
                                   3          15.             As and for a separate affirmative defense, Defendants allege that the
                                   4   underlying agreements that are the subject of this lawsuit are void because said
                                   5   agreement impose an improper restrictive covenant in violation of Business and
                                   6   Professions Code section 16600.
                                   7                                  SIXTEENTH AFFIRMATIVE DEFENSE
                                   8                                           (NO FIDUCIARY DUTY)
                                   9          16.             Plaintiff cannot state a claim for breach of fiduciary duty against
                                  10   Defendants because Defendants do not owe a fiduciary duty to Plaintiff
                                  11                                SEVENTEENTH AFFIRMATIVE DEFENSE
                                  12                                                   (OFFSET)
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13          17.             The Complaint, and/or each and every cause of action contained therein,
         S ANT A A NA




                                  14   is barred, in whole or part, by virtue of offsets to which Defendants are entitled by
                                  15   way of any wrongful conduct of Plaintiff or other third parties
                                  16                                EIGHTEENTH AFFIRMATIVE DEFENSE
                                  17                                       (RIGHT TO AMEND ANSWER)
                                  18          18.             Defendants presently have insufficient knowledge or information as to
                                  19   whether it may have additional, yet unasserted, affirmative defenses. Defendants
                                  20   therefore reserves the right to assert additional affirmative defenses in the event
                                  21   discovery, investigation or further proceedings indicate such defenses would be
                                  22   appropriate.
                                  23   ///
                                  24   ///
                                  25   ///
                                  26   ///
                                  27   ///
                                  28   ///

                                                                                            21
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 22 of 24 Page ID #:740


                                   1                                   DEMAND FOR JURY TRIAL
                                   2             Defendant hereby demands trial by Jury.
                                   3

                                   4    DATED: April 15, 2021                    ALVARADOSMITH
                                                                                 A Professional Corporation
                                   5

                                   6                                             By: /s/ Theodore E. Bacon
                                                                                    THEODORE E. BACON
                                   7                                                JACOB M. CLARK
                                                                                    Attorneys for Defendants
                                   8                                                JAVIER NAVARRO and JEFFREY
                                                                                    KLEIN
                                   9

                                  10

                                  11

                                  12
A P ROFESS IONAL C ORPORATI ON
     A LVARADO S MITH




                                  13
         S ANT A A NA




                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                                                                   22
                                         DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S ANSWER TO PLAINTIFF BAKEMARK
                                                                     USA, LLC’S COMPLAINT
                                       5046500.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 23 of 24 Page ID #:741



                                   1                                 CERTIFICATE OF SERVICE
                                   2
                                       STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                   3
                                             I am employed in the County of Los Angeles, State of California. I am over the
                                   4   age of 18 years and not a party to the within action. My business address is
                                       AlvaradoSmith, 633 W. Fifth Street, Suite 900, Los Angeles, CA 90071.
                                   5
                                              On April 15, 2021, I served the following document(s) on the interested parties
                                   6   in this action:
                                   7             DEFENDANTS JAVIER NAVARRO’S AND JEFFREY KLEIN’S
                                                 ANSWER TO PLAINTIFF BAKEMARK USA, LLC’S COMPLAINT
                                   8

                                   9
                                                by placing the original and/or a true copy thereof enclosed in (a) sealed
                                                 envelope(s), addressed as follows:
                                  10

                                  11
                                                                   SEE ATTACHED SERVICE LIST

                                  12
                                              BY CM/ECF SYSTEM: Participants in the case who are registered CM/ECF
A P ROFESS IONAL C ORPORATI ON




                                               users will be served by the CM/ECF system.
     A LVARADO S MITH




                                  13
        L OS A NGE LES




                                  14
                                              BY OVERNIGHT MAIL: I deposited such documents at the Overnite
                                               Express or FedEx Drop Box located at 633 W. Fifth Street, Los Angeles,
                                  15
                                               California 90071. The envelope was deposited with delivery fees thereon fully
                                               prepaid.
                                  16
                                              BY REGULAR MAIL: I placed such envelope with postage thereon fully paid
                                  17
                                               in the United States mail at Los Angeles, California. I am “readily familiar”
                                               with this firm’s practice of collecting and processing correspondence for
                                  18
                                               mailing. It is deposited with U.S. Postal Service on that same day in the
                                               ordinary course of business. I am aware that on motion of party served, service
                                  19
                                               is presumed invalid if postal cancellation date or postage meter date is more than
                                               1 day after date of deposit for mailing in affidavit.
                                  20
                                              BY PERSONAL SERVICE: I caused such envelope(s) to be delivered by
                                  21
                                               hand to the above addressee(s).

                                  22
                                                (Federal) I declare that I am employed in the office of a member of the Bar of
                                                 this Court, at whose direction the service was made.
                                  23
                                                 Executed on April 15, 2021, at Los Angeles, California.
                                  24

                                  25

                                  26
                                                                                            Belinda Slack
                                  27

                                  28


                                                                          CERTIFICATE OF SERVICE
                                       5043993.1 -- B6228.3
                                 Case 2:21-cv-02499-JAK-AGR Document 56 Filed 04/15/21 Page 24 of 24 Page ID #:742



                                   1                                     SERVICE LIST
                                   2                           BakeMark USA, LLC v. Navarro, et al.
                                   3
                                                              USDC Case No. 2:21-cv-02499-JAK-AGR

                                   4     VIA CM/ECF                               Attorney for Plaintiff
                                         Thomas R. Dee                            BakeMark USA, LLC
                                   5     VEDDER PRICE, P.C.
                                         222 North LaSalle Street
                                   6     Chicago, IL 60601
                                         Tel. (312) 609-7500
                                   7     Fax, (312) 609-5005
                                   8     E-mail: tdee@vedderprice.com
                                   9
                                         VIA CM/ECF                               Attorney for Plaintiff
                                  10     Deborah A. Hedley                        BakeMark USA, LLC
                                         VEDDER PRICE, P.C.
                                  11     1925 Century Park East
                                         Suite 1900
                                  12     Los Angeles, CA 90067
A P ROFESS IONAL C ORPORATI ON




                                         Tel. (424) 204-7700
                                         Fax. (424) 204-7702
     A LVARADO S MITH




                                  13
        L OS A NGE LES




                                  14     E-mail: dhedley@vedderprice.com
                                  15

                                  16     VIA CM/ECF                               Attorneys for Defendants
                                         Jeff Katofsky                            Capitol Distribution Company, LLC
                                  17     LAW OFFICES OF JEFF KATOFSKY             and Gary Hardgrove
                                         4558 Sherman Oaks Avenue
                                  18     Sherman Oaks, CA 91403
                                         Tel: (818) 990-1475
                                  19
                                         E-mail: jeff@oremowlz.com
                                  20

                                  21     VIA U.S. MAIL                            Attorneys for Defendants
                                         Gary K. Salomons                         Capitol Distribution Company, LLC
                                  22     SALOMONS LAW GROUP                       and Gary Hardgrove
                                         4558 Sherman Oaks Avenue
                                  23     Sherman Oaks, CA 91403
                                         Tel: (818) 304-8440
                                  24

                                  25

                                  26

                                  27

                                  28


                                                                      CERTIFICATE OF SERVICE
                                       5043993.1 -- B6228.3
